By the Court.
Mr. Holcomb having put a sick boy into Dr. Tidd’s care to board and attend him at a stipulated price per week, and this for an indefinite period of time, he cannot slip out of this contract, and leave the doctor burthened with the boy. Tidd had nothing to do with the town, or the overseers of the poor. Holcomb ought to have taken the boy away, or provided for him. It could not be expected that Tidd could turn a sick lame boy into the street.— Tidd’s advice to Holcomb to put the boy on the town was not taken, but refused on the part of Holcomb. But what was it? Not that Tidd should put the boy on the town, but that Holcomb should do it. Tidd might i*easonably conclude that if the boy was on the town, that he would be employed in the same manner as he then was; and it was full as reasonable that the town should maintain the boy, as Holcomb. We think, therefore, that the plaintiff is entitled to judgment for the whole time demanded.
Judgment for plaintiff